Citation Nr: 0213556	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  95-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to July 
1957 and from March 1991 to May 1991.  He also served in the 
Army Reserve.  His claim initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In April 1997, the Board denied the claim as not well 
grounded.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
single-judge memorandum decision dated September 15, 1999, 
the Court affirmed the Board's decision.  On October 7, 1999, 
the Court entered judgment.  The veteran appealed that 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  On January 22, 2001, the 
Federal Circuit granted the Secretary's unopposed motion and 
vacated the Court's October 7, 1999, judgment and remanded 
the case to the Court for further proceedings consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2002).  In a February 
2001 order, the court vacated the April 1997 Board decision 
and remanded the matter back to the Board consistent with the 
order by the Federal Circuit.  The case is once again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The RO and the Board have notified the veteran of the 
evidence needed to substantiate his claim, and have obtained 
and fully developed all evidence necessary for the equitable 
disposition of the claim.  The veteran also has been notified 
of the evidence he should obtain and which evidence VA would 
obtain.

2.  The veteran suffered from an acute lumbosacral strain in 
August 1992 during active duty for training; however, this 
condition resolved with no residual disability. 

3.  Current low back disability has not been shown by 
competent evidence to be related to service.


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(16), (21), 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1(k), 3.6(a), (c), 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO and the Board have 
fundamentally complied with the duty-to-assist requirement of 
the VCAA.  The veteran was afforded a VA examination in April 
1994.  Further, a VA neurosurgeon reviewed the claims file in 
December 2001 and provided an opinion concerning the etiology 
and date of onset of the veteran's low back disorder.  The 
veteran also testified 

before a hearing officer at the RO in January 1995, and there 
also does not appear to be any outstanding medical records 
that are relevant to this appeal.  The Board concludes, 
moreover, that the discussions in the rating decision of July 
1994, the statement of the case issued in October 1994, and 
various letters by the RO have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  These documents have also notified the 
veteran of the evidence he should obtain and which evidence 
VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

Given that the actions by the RO and the Board reflect 
fundamental compliance with the newly enacted version of 38 
U.S.C.A. § 5103, the Board finds that further development of 
the record is not necessary.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claim at 
the present time is appropriate.

II.  Discussion

The veteran claims that he currently suffers from a low back 
disorder as a result of an injury he sustained while on 
active duty for training.  For the reasons set forth below, 
the Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases such as arthritis may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R 
§ 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R.         § 3.6(a).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).

In this case, the veteran had active service following the 
Korean Conflict and briefly during Dessert Storm.  He also 
served in the Army Reserve, including ACDUTRA from August 9, 
1992 to August 22, 1992.  At a January 1995 hearing, the 
veteran testified that he injured his back during this period 
of ACDUTRA.  He explained that he fell and struck his back on 
a concrete pipe.  He said he felt a sharp pain when he first 
got up but did not seek medical treatment until two days 
later after the pain worsened.  He did not seek additional 
medical treatment for his back at any other time during 
active duty.

Service medical records confirm that the veteran reported for 
treatment at a medical clinic on August 18, 1992.  The 
veteran reported right-sided low back pain for the past two 
days, with a gradual onset.  No injury was noted.  The lumbar 
area was tender, and extension was somewhat restricted.  No 
neurological symptoms were reported.  The veteran was told to 
apply heat and take an analgesic for pain.  He was excused 
from physical training for five days with no further report 
of treatment.

An October 1993 Report of Medical Examination for Reserve 
retention purposes shows an abnormal clinical evaluation of 
the spine and musculoskeletal system; therefore, an 
orthopedic consultation was ordered.  The October 1993 
consultation report noted that there were no medical records 
available, although the veteran reported a history of low 
back pain secondary to a fall in 1990.  Reportedly, he was 
still having pain in the right buttock, with radiation to the 
right lower extremity.  Upon performing an examination and 
taking X-rays, the examiner's impression was lumbosacral 
sprain with degenerative disc disease and degenerative joint 
disease.  The veteran was determined to be disqualified for 
retention in the Reserves due to various medical defects, 
including symptomatic low back disease.

The veteran was treated by a private physician in November 
and December of 1993.  He presented in November with pain 
across the lumbosacral region, especially on the right side, 
with radiating pain down the right leg.  The physician noted 
no trauma.  All neurological indicators were normal.  The 
physician's impression was soft-tissue lumbosacral strain.  
He prescribed alternating applications of heat and ice, as 
well as an analgesic for pain.  In December, the veteran 
reported his back was 100 percent better.  He had full range 
of motion.  All testing yielded normal results.  The 
impression was resolution of lumbosacral strain.

The veteran underwent a VA examination in April 1994.  During 
the interview, the veteran reported a history of pain from a 
fall in 1992.  He indicated that the right lower lumbar and 
flank area hurt all the time and became worse when he would 
lie down at night.  He said the pain was nonradiating, with 
no pain in either leg.  No neurological deficits were 
present.  Range of motion testing showed forward flexion of 
90 degrees, backward extension of 20 degrees, and rotation of 
10 degrees.  The examiner noted that rotation appeared to 
cause the veteran more problems than other testing.  There 
was no tenderness on palpation.  X-rays revealed significant 
degenerative changes of the lumbosacral spine, particularly 
at L4-5.  The diagnosis was lumbosacral strain.

Based on the foregoing, the Board requested an expert medical 
opinion through the VA Veterans Health Administration (VHA) 
concerning the nature and etiology of the veteran's low back 
disorder.  In a December 2001 opinion, the chief of 
neurosurgery at a VA medical center stated that he had 
reviewed the veteran's claims file.  The physician agreed 
that the veteran experienced an acute lumbosacral strain in 
August 1992.  However, the physician opined that the strain 
had fully resolved by December 1993, at which time an 
examination report noted that the pain was "100% better", 
with no objective findings shown on examination.  As a 
result, the physician explained that "there is no basis to 
consider long-term impairment from this specific injury."  
The physician stated that the veteran's current low back pain 
was more likely related to degenerative changes or recurrent 
episodes of additional lumbosacral strain rather than the 
initial episode in August 1992.  The physician also stated 
that the degenerative changes identified on lumbosacral films 
were not attributable to military service but rather to 
ongoing wear and tear associated with aging. 

In August 2002, the veteran was seen by a private physician, 
B.M., M.D., for complaints of low back pain.  Again, the 
veteran attributed his pain to the August 1992 injury while 
on reserved duty.  Dr. B.M. concluded that the veteran had no 
back pain prior to his 1992 injury.  She also explained that 
the veteran's pain, unlike the usual pain of osteoarthritis, 
was not rheumatic in nature (as it does not respond to 
weather changes or heat).  An MRI of the lumbosacral spine 
revealed the following findings: (1) severe right foraminal 
stenosis at L4-5, with questionable small right lateral disc 
extrusion, and likely impingement on the exiting right L4 
nerve root at this level; (2) moderate bilateral foraminal 
stenosis at L3-4 and on the left at L4-5 secondary to 
generalized disc bulge and hypertrophic changes of the facet 
joints; and (3) severe disc space narrowing at L4-5 and L5-
S1, with mild disc space narrowing at L3-4.   

In a September 2002 opinion, Dr. B.M. stated that it was more 
than likely that the veteran had some arthritis prior to his 
August 1992 injury, but that the disc bulge could have 
resulted from his August 1992 injury.  She also indicated 
that, in her clinical experience, she had seen patients 
suffer from chronic pain after an injury in which a disc 
herniates.  She therefore opined that the veteran's pain 
resulted from trauma.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder.  The Board 
does not question that the veteran suffered an acute 
lumbosacral strain in August 1992 while on active duty for 
training.  However, the evidence shows that this condition 
fully resolved.  There is no competent clinical evidence of 
record that relates any current low back disability to 
service.  

The only medical evidence in support of the veteran's claim 
is the opinion provided by Dr. B.M., who indicated that the 
disc bulge identified on MRI examination could have resulted 
from his August 1992 injury.  Unfortunately, it does not 
appear that Dr. B.M reviewed the claims file prior to 
rendering her opinion.  Although she stated in her August 
2002 report that she had reviewed the veteran's medical 
records, she failed to discuss much of the relevant history, 
in particular, the fact that the veteran's symptoms had fully 
resolved when examined in December 1993, as well as the fact 
that disc bulging was not shown until August 2002, 
approximately ten years after the August 1992 injury.  In 
Swann v. Brown, 5 Vet. App. 177, 180 (1993), the Court held 
that, without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, Dr. B.M.'s opinion 
concerning the etiology of the veteran's low back disorder is 
of diminished probative value.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, a VA neurosurgeon in December 2001 reviewed the 
veteran's claims file and concluded that his current low back 
disorder did not have its onset in service.  The Board also 
finds that the physician provided an adequate statement of 
reasons and bases, with references to the factual record, and 
based his opinion on a review of all of the relevant evidence 
of record, examination of the veteran, and knowledge and 
skill in analyzing the data.  In particular, the physician 
pointed to the December 1993 examination, at which time the 
veteran reported that his back pain was "100% better", with 
no abnormal objective findings shown on examination.  As 
noted, Dr. B.M. failed to mention this significant piece of 
evidence.  The Board therefore finds that the neurosurgeon's 
opinion is more consistent with the evidence of record.   See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.")

The Board also finds that the VHA opinion was obtained 
through a process that presented the questions in a neutral 
and objective manner, expressing only those facts that were 
relevant to the questions posed to ensure impartiality.  See 
Sutton v. Brown, 9 Vet. App. 553, 570 (1996).  In other 
words, the questions presented to the neurosurgeon did not 
suggest an answer, improperly limit the field of inquiry, or 
request that a favorable opinion be refuted.  Thus, the 
Boards reliance on this opinion is appropriate.  See Colayong 
v. Brown, 12 Vet. App. 524 (1999). 

The Board also observes that several medical professionals 
noted the veteran's self-reported history in which he stated 
that his low back disability had its onset in August 1992.  
However, evidence which is simply a history recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
of the required nexus.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).   The Board has also considered 
statements by the veteran concerning the etiology of his low 
back disorder.  However, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran has the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of a low back disorder, his lay statements 
are of minimal probative value and cannot serve as a basis 
for granting service connection for a low back disorder.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  Accordingly, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.


ORDER

The claim for service connection for a low back disorder is 
denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

